PER CURIAM.
This is an appeal from a post-judgment order determining the amount of attorneys’ fees to be awarded to the appellee as a result of legal fees incurred in defending the appellant’s supplemental petition for modification of alimony and child support.
We conclude that the above order must be vacated due to our recent decision in *438McIntosh v. McIntosh, 915 So.2d 742 (Fla. 5th DCA 2005), where we specifically vacated attorney fee awards involved in the modification proceeding.
AWARD OF ATTORNEYS’ FEES REVERSED AND VACATED.
PALMER, ORFINGER and MONACO, JJ., concur.